Broyles, O. J.
1. A portion of the defendant’s statement to the jury authorized the charge upon the law of voluntary manslaughter.
2. The fact that the wife of a juror in a criminal case is related to the wife of the prosecutor is no ground for a new trial.
*134Decided June 9, 1925.
L. G. Harrell, B. W. Cooper, W. 8. Mann, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.
“The groom and bride each comes within The circle of the other’s kin; But kin and kin are still no more Related than they were before.”
Bleckley, C. J., in Central Railroad Co. v. Roberts, 91 Ga. 517 (18 S. E. 315).
3. The remaining grounds of the amendment to the motion for a new trial show no cause for a reversal of the judgment below, and the verdict was authorized by the evidence.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.